Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Applicant’s 6-21-21 election of the species of invention wherein the cytokine molecule is IL-4, without traverse, in acknowledged.

Claims 14-19 are pending.

Claims 14-16 are under examination as they read on the bifunctional molecule comprising a heterodimeric αβ TCR or αβ scTCR and an immune effector polypeptide, said immune effector polypeptide being linked to the N-terminus of the heterodimeric αβ TCR or the αβ scTCR, wherein the species of immune effector polypeptide is the IL-4 cytokine.

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6-21-21.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakobsen et al. (WO2006037960, cited on an IDS) as evidenced by Schodin et al. (Molecular Immunology, Vol. 33, No. 9, pp. 819-829, 1996, cited on an IDS), Richman et al. (Mol Immunol. 2009 Feb;46(5):902-16, cited on an IDS), Kieback et al. (WO2008006458, cited herewith), Gustchina et al. (Proteins. 1995 Feb;21(2):140-8, cited herewith); Powers et al. (Science. 1992 Jun 19;256(5064):1673-7, cited herewith), GenBank Locus 148185, thioredoxin, 11-11-92, pages 1-2, cited herewith; GenPept NP_011483.1, a-agglutinin, 12-6-99, pages 1-2, cited herewith.

In Example 11, Jakobsen teaches the “Preparation of high affinity NY-ESO MTCR - therapeutic agent fusion proteins,” including one embodiment wherein the high affinity NY-ESO MTCR- therapeutic agent is fused to IL-18 by a linker that joins the C-terminus of IL-18 to the N-terminus of the NY-ESO MTCR beta chain (see page 39, 4th paragraph and Fig. 25B).  

Jakobsen further teaches dimeric TCR (dTCR) and single-chain TCR (scTCR) associated with additional “therapeutic agents,” such as IL-4 (see page 1-2 bridging paragraph; page 3, last paragraph; pages 17 and 18, 1st paragraphs of each).

However, Jakobsen does not explicitly teach a bifunctional molecule, comprising: (i) a heterodimeric αβ T-Cell Receptor (αβTCR) or a single chain T-Cell Receptor (scTCR) comprising a TCR α or TCR β constant region, wherein the αβ TCR or the scTCR binds specifically to a given pMHC epitope, and (ii) an immune effector polypeptide, wherein: the N-

That said, in considering the possible arrangements of an IL-4 therapeutic agent relative to a dTCR or scTCR, i.e., either N-terminal to or C-terminal to the scTCR or one of the dTCR polypeptide chains, the skilled artisan would be knowledgeable of the following prior art teachings:

Schodin et al.

Schodin taught fusion of thioredoxin to the N-terminus of a scTCR did not appear to interfere with its binding site (see page 827, left col., 1st paragraph).  Note that one of ordinary skill in the art at the time of Schodin was well aware that thioredoxin was a relatively large polypeptide (see GenBank Locus 148185, thioredoxin having 127 amino acids).

Richman et al.

Likewise, Richman described a TCR suitable for yeast display can be obtained by fusing an Aga2 polypeptide to the N-terminus of the full length CE10 Vβ chain to generate a “CE10 TCR” upon secretion with the full length CE10 Vα (“Thus, the AGA2-fused β chain and secreted α chain, is the preferred arrangement for the CE10 TCR…,” see page 910, right col., 1st paragraph and page 904, 2nd full paragraph).  Similar to thioredoxin, the skilled artisan at the time of Richman knew that the AGA2 polypeptide was relatively large (see GenPept NP_011483.1, a-agglutinin, a.k.a. AGA2, having 87 amino acids).

Kieback et al.

Kieback teaches αβ-heterodimeric TCRs and pharmaceutical compositions thereof can be modified by adding one or more epitope-tags, such as a myc-tag, FLAG-tag, T7-tag, HA-tag, His-tag, S-tag, GST-tag and GFP-tag to the N-terminus of the TCRα and/or β chain of said TCR st paragraph).  In particular, Kieback describes the production of a human melanoma antigen gp100 specific TCR modified by the addition of two myc tags at the TCRα chain N-terminus, and teaches how expression of said TCR fusion protein in a T-cell line allows for recognition gp100 antigen, thereby suggesting proper folding and functional activity of the TCR fusion protein (see page 28, 2nd full paragraph - page 29, 2nd full paragraph).

 Gustchina et al. and Powers et al.

Gustchina teaches certain residues near the N-terminus (Glu-9, Ser-16) and C-terminus (Arg-121, Glu-122) of IL-4 are involved in its interaction with the IL-4 receptor (see Table 1).  Likewise, Powers provides a ribbon drawing of human IL-4 which illustrates the relative proximity of the N- and C-terminal domains of the cytokine (see Fig. 4).

It would have been obvious to the skilled artisan considering the teachings of Jakobsen that the possible arrangements for joining any particular therapeutic agent to either a dTCR or scTCR is small, i.e., the therapeutic agent could potentially be joined to either the N-terminus or to the C-terminus of the scTCR, or one of the dTCR polypeptide chains.  Moreover, given (i) the requirement that any given therapeutic agent:soluble TCR fusion protein needs to be capable of proper folding, expression and not be sterically hindered from interacting with either the receptor for the therapeutic agent, or the pMHC complex, and further given the inability of the skilled artisan to predict with any certainty which particular arrangement of IL-4 and dTCR or scTCR will be best suited to this purpose, it would have been obvious to the ordinarily skilled artisan to make both arrangements, i.e., it would have been obvious for the ordinarily skilled artisan to fuse IL-4 to either the N-terminus or to the C-terminus of the scTCR, or one of the dTCR polypeptide chains, consistent with the teachings of Jakobsen Example 11.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644